Citation Nr: 0417870	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left great toe.

3.  Entitlement to service connection for gout to bilateral 
great toes.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1976, and July 1978 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

The RO should contact the veteran and obtain from him the 
names, addresses, and dates of treatment regarding all 
medical providers.  The RO should obtain the entirety of the 
veteran's treatment records, including the current treatment 
records from the Community Based Outpatient Clinic in 
Bozeman, Montana.  The veteran is advised that he has an 
obligation to cooperate fully with VA's efforts to obtain the 
medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Regarding his claim for a rating in excess of 10 percent for 
hypertension, the veteran should be afforded a VA examination 
to assess the current severity, including testing his 
diastolic and systolic pressure.  Additionally, the Board 
notes that the veteran has not been provided with the rating 
criteria for 38 C.F.R. § 4.104, Diagnostic Code 7101.

As noted, service connection is in effect for degenerative 
joint disease of the left great toe, and the issue of 
entitlement to a compensable rating is currently on appeal.  
The Board notes that the rating decision dated in September 
2001 granted a noncompensable rating for degenerative joint 
disease of the left great toe.  The veteran submitted a 
Notice of Disagreement, and the RO issued a Statement of the 
Case.  In the Statement of the Case, the RO phrased the issue 
as follows:  Entitlement to an evaluation in excess of 0 
percent disabling for degenerative joint disease, metatarsal-
phalangeal joint, left great toe.  When discussing the issue, 
however, the RO phrased the issue as follows:  Entitlement to 
an evaluation in excess of 10 percent for degenerative joint 
disease, metatarsal-phalangeal joint, left great toe.  The RO 
should clarify this issue for the record.  

In a rating decision dated in April 2003, the RO denied 
service connection for gout to bilateral great toes.  The 
veteran submitted a timely Notice of Disagreement, and a 
Statement of the Case was issued in August 2003.  The Board 
notes that at the January 2004 Board video conference hearing 
before the Board, the veteran addressed the issue of gout to 
the great toes.  The Board will accept the transcript of this 
hearing as a perfection of his appeal; therefore, entitlement 
to service connection for gout to bilateral great toes is 
currently in appellate status.

The veteran should be scheduled for a VA examination to 
clarify the diagnosis of his great toe disorders, including 
whether the veteran has degenerative joint disease of the 
left great toe and/or gout of the great toes.  The examiner 
should assess the current severity of any degenerative joint 
disease of the great toe and discuss the symptomatology 
associated with degenerative joint disease.  Regarding any 
diagnosis of gout, the examiner should provide an opinion 
regarding etiology as to whether it was incurred in or due to 
service.  The veteran also claims that his gout is 
exacerbated by his blood pressure medication that he takes to 
control his service-connected hypertension; therefore, the 
examiner should address this issue as it relates to a claim 
of service connection on a secondary basis.  The examiner 
should also discuss the symptomatology associated with gout, 
and any relation to degenerative joint disease of the toe.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his hypertension.  
The examiner should measure the 
veteran's diastolic and systolic 
pressure, and also discuss the 
veteran's need for medication to 
control his hypertension.  The RO 
should forward the veteran's claims 
file to the VA examiner to be reviewed 
in conjunction with the examination.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.

4.  The veteran should be scheduled for 
a VA examination for the purpose of 
clarifying the diagnosis of the great 
toes including whether the veteran has 
gout and/or degenerative joint disease 
of the great toes.  The RO should 
forward the veteran's claims file to 
the VA examiner.  Regarding any 
diagnosis of degenerative joint disease 
of the left great toe, the examiner 
should provide an opinion regarding the 
current severity and discuss the 
symptomatology associated with this 
disorder.  Regarding any diagnosis of 
gout, the examiner should review the 
entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's gout 
is etiologically related to service 
and/or as a result of and/or 
exacerbated by his blood pressure 
medication.  The examiner should also 
discuss the symptomatology of gout, and 
any relation gout may have to 
degenerative joint disease of the great 
toe.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

5.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
a rating in excess of 10 percent for 
hypertension, a compensable rating for 
degenerative joint disease of the left 
great toe, and service connection for 
gout of bilateral great toes, including 
consideration of service connection on 
a secondary basis.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




